—Judgment, Supreme Court, New *576York County (Beatrice Shainswit, J.), entered April 18, 1994, dismissing the complaint and bringing up for review an order, same court and Justice, entered March 14, 1994, which granted defendant’s motion for summary judgment, unanimously affirmed, with costs. The appeal from the order is dismissed as subsumed within the appeal from the judgment, without costs.
The record contains incontrovertible evidence that it was not plaintiff who first brought the target company to defendant’s attention, and no evidence tending to show that plaintiff made the introductions that resulted in defendant’s acquisition of the target company, and, accordingly, plaintiff is not entitled to a finder’s fee under either the contract it alleges or quantum meruit. Concur—Ellerin, J. P., Kupferman, Asch, Williams and Tom, JJ.